Dye, J.
(concurring). I concur in the result for I feel obliged to do so under authority of People v. Prior (294 N. Y. 405), excepting for which the methods employed in the selection of talesmen should be disapproved, for the reasons stated in the dissenting opinion by Desmond, J., in which I concurred.
Lewis and Fuld, JJ., concur with Froessel, J.; Loughran, Ch. J., concurs on the authority of People v. Prior (294 N. Y. 405); Desmond and Dye, JJ., concur in separate opinions; Conway, J., not sitting.
Order affirmed.